DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Supplemental Amendment filed on 01/07/2021 was entered.
Claims 1, 11, 15, 19, 40 and 43 are pending in the present application.
Claims 1, 11, 15 and 19 were already indicated to be allowable in the Final Office Action dated 10/07/2020.

Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, was withdrawn in light of Applicant’s amendments to claims 40 and 43.

Accordingly, claims 1, 11, 15, 19, 40 and 43 are in condition for allowance.


REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an isolated genetically modified human hematopoietic stem or precursor cell comprising the specific pairs of TALENs recited in independent claim 1, a pharmaceutically composition comprising the same cell and a method of treating a human patient in need of an increase in gamma-globin gene or protein expression using the same pharmaceutical composition.
Accordingly, claims 1, 11, 15, 19, 40 and 43 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633